EXHIBIT 10.82


US ECOLOGY, INC.


2005 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN
 
 
AMENDED AND RESTATED MARCH 1, 2011



1.
PURPOSE.  The purpose of this Amended and Restated 2005 Non-Employee Director
Compensation Plan (this “Plan”) is to provide a comprehensive revised
compensation program which will attract and retain qualified individuals who are
not employed by US Ecology, Inc., a Delaware corporation (the “Company”), to
serve on the Company’s Board of Directors.  In particular, the Plan aligns the
interests of such directors with those of the Company’s shareholders by
providing that a significant portion of such compensation is directly linked to
the value of the Company’s Common Stock.



2.
DEFINITIONS.  Unless otherwise defined in this Plan, as used herein, the
following definitions shall apply:



 
2.1
“Award” means a grant of Restricted Stock under this Plan or a grant of a Stock
Option under the Stock Option Plan.

 
 

 
2.2
“Award Date” means the first business day after the date of the Annual Meeting
of Shareholders at which Non-Employee Directors shall be granted shares of
Restricted Stock or Stock Options, as provided in Section 5.2 below.

 

 
2.3
“Board” or “Board of Directors” means the Board of Directors of the Company.




 
2.4
“Code” means the Internal Revenue Code of 1986, as amended.



 
2.5
“Common Stock” means the common stock of the Company, $0.01 par value per share.




 
2.6
“Director” means a member of the Board.




 
2.7
“Exchange Act” means the Securities Exchange Act of 1934, as amended.



 
2.8
“Fair Market Value” or “Fair Value” means the average closing price of the
Company’s Common Stock as reported on the Nasdaq National Market or, if the
Common Stock is no longer listed thereon, such other principal exchange or
market (including the over-the-counter market), during the ten (10) trading days
prior to the Award Date.  For a Stock Option the fair value means the value
determined using an option pricing model such as the Black-Scholes option
pricing model or some other option pricing model as approved by the Board.



 
2.9
“Non-Employee Director” means a director who is not an employee of the Company
or any Parent or Subsidiary thereof.  The payment of a director’s fee by the
Company shall not be sufficient in and of itself to constitute employment by the
Company.



 
2.10
“Parent” means a parent corporation, whether now or hereafter existing, as
defined in Section 425(e) of the Code.



 
2.11
“Plan” means this Amended and Restated 2005 Non-Employee Director Compensation
Plan, as it may be amended and/or restated from time to time.



 
2.12
“Plan Administrator” means the administrator of this Plan as described in
Section 4.1.



 
2.13
“Restricted Stock” means shares of Common Stock granted under this Plan, which
are subject to restrictions on transfer and potential forfeiture during the
applicable restricted period.

 
 
 
1

--------------------------------------------------------------------------------

 

 
 
2.14
“Stock Option” means an option to purchase the Company’s Common Stock pursuant
to the terms and conditions of the Stock Option Plan, which are subject to
restrictions on transfer and potential forfeiture during the applicable
restricted period.



 
2.15
“Stock Option Plan” means the Company’s 2008 Stock Option Incentive Plan.



 
2.16
“Standing Committee of the Board” means the Audit Committee, the Compensation
Committee and the Corporate Governance Committee of the Board, and any other
committee as shall be designated by the Board as a standing committee of the
Board of Directors from time to time.



 
2.17
Subsidiary” means a subsidiary corporation, whether now or hereafter existing,
as defined in Section 425(f) of the Code.



3.
SHARES SUBJECT TO THE PLAN.  Subject to Section 8 of this Plan, the total number
of shares of Restricted Stock that may be awarded to Non-Employee Directors
under this Plan and/or shares of Common Stock issuable pursuant to Stock Options
granted under the Stock Option Plan shall not exceed two hundred thousand
(200,000) shares.  If any shares of Restricted Stock or shares subject to Stock
Options awarded under this Plan or the Stock Option Plan, as applicable, are
forfeited pursuant to Section 7.1 or Section 7.2, such shares shall again be
available for purposes of this Plan.



4.
ADMINISTRATION OF THE PLAN.



 
4.1
Administration.  The Board of Directors of the Company or any committee (the
“Committee”) of the Board that will satisfy Rule 16b-3 of the Exchange Act, and
any regulations promulgated thereunder, as from time to time in effect,
including any successor rule (“Rule 16b-3”), shall supervise and administer this
Plan (hereinafter referred to as the “Plan Administrator”).  If appointed by the
Board, the Committee shall consist solely of two or more Non-Employee Directors;
provided, however, that only the full Board of Directors may suspend, amend or
terminate this Plan as provided in Section 10.  No Director shall vote on any
action with respect to any matter relating to an Award held by such Director.



 
4.2
Powers of the Plan Administrator.  Subject to the specific provisions of the
Plan, the Plan Administrator shall have the authority, in its discretion: (i) to
determine, on review of relevant information and, in accordance with Section 
2.7 of the Plan, the Fair Market Value of the Company’s Common Stock; (ii) to
interpret the Plan; (iii) to prescribe, amend, and rescind rules and regulations
relating to the Plan; (iv) to authorize any person to execute on behalf of the
Company any instrument required to effectuate  Awards; and (v) to make all other
determinations deemed necessary or advisable to administer the Plan.  The
interpretation and construction by the Plan Administrator of any terms or
provisions of the Plan, any Awards hereunder, or of any rule or regulation
promulgated in connection herewith, and all actions taken by the Plan
Administrator, shall be conclusive and binding on all interested parties.



5. 
ANNUAL RETAINER AND MEETING FEES.



 
5.1
Annual Retainer.  Each Non-Employee Director shall be entitled to receive an
annual retainer (“Annual Retainer”) consisting of cash and an Award as
determined by the Board of Directors or the Committee.  The Annual Retainer
shall be determined by the Board or the Committee at the time the director slate
is approved for voting at the Annual Meeting of Stockholders, and will be
effective for the then commencing year of the Non-Employee Director’s term on
the Board following their election at the Annual Meeting, and will remain
effective until the next subsequent Annual Meeting of Stockholders.  The cash
portion of the Annual Retainer shall be payable by Company check in equal
quarterly installments.

 
 
2

--------------------------------------------------------------------------------

 

 
 
5.2
Annual Award.  As part of the Annual Retainer compensation, each Non-Employee
Director will receive an Award of shares of Restricted Stock on the Award Date
immediately following each Annual Meeting of Shareholders.  Alternatively, each
Non-Employee Director may elect to receive, in lieu of Restricted Stock, an
equivalent dollar amount of Stock Options to purchase the Company’s Common Stock
under the Stock Option Plan.  The equivalent dollar amount of any Stock Option
Award will be determined using an option pricing model such as the Black-Scholes
option pricing model. All grants of Restricted Stock or Stock Options shall be
subject to the terms and conditions set forth in Section 6 below.



 
5.3
Meeting Fees.  Each Non-Employee Director shall receive a fee for each meeting
of a Standing Committee of the Board that he or she attends and a fee for each
meeting of the full Board that he or she attends.  Each Non-Employee Director
shall receive a fee for each telephonic meeting of the Board that he or she
attends; provided, however, that no fee shall be payable with respect to any
telephonic meeting which lasts less than 30 minutes.  In person and telephonic
meeting fees will be determined by the Board of Directors or the Committee at
the time the director slate is approved for voting at the Annual Meeting of
Stockholders and will be effective for the then commencing year of the
Non-Employee Director’s term on the Board following their election at the Annual
Meeting and will remain effective until the next subsequent Annual Meeting of
Stockholders. All meeting fees earned during a quarter by a Non-Employee
Director shall be payable by Company check within 30 days of the end of each
such quarter.



 
5.4
Retainer Fee for Committee Chairs.  A Non-Employee Director appointed to chair
any Standing Committee of the Board shall be paid an annual retainer, such
payment to be made by Company check within 30 days following the effective date
of appointment.  The annual retainer of each Standing Committee chair shall be
determined by the Board or the Committee at the time the director slate is
approved for voting at the Annual Meeting of Stockholders and will be effective
for the then commencing year of the Standing Committee chair’s term on the Board
and will remain effective until the next subsequent Annual Meeting of
Stockholders.



 
5.5
Retainer Fee for Board Chair.  A Non-Employee Director appointed to chair the
Board of Directors shall be paid an annual retainer as determined by the Board
of Directors or the Committee. Such payment is to be made by Company check
within 30 days following the effective date of appointment.  The annual retainer
for the Board chair shall be determined by the Board or the Committee at the
time the director slate is approved for voting at the Annual Meeting of
Stockholders and will be effective for the then commencing year of the Board
chair’s term on the Board and will remain effective until the next subsequent
Annual Meeting of Stockholders.

 
 
3

--------------------------------------------------------------------------------

 

 
6.
 AWARDS OF RESTRICTED STOCK OR STOCK OPTIONS.



 
6.1
Eligibility.  Shares of Restricted Stock may be awarded pursuant to this Plan as
part of the Annual Retainer only to Non-Employee Directors.  Alternatively, each
Non-Employee Directors can elect to receive as part of the Annual Retainer an
equivalent amount of Stock Options to purchase the Company’s Common Stock
pursuant to the Stock Option Plan. All Awards hereunder shall be made
automatically in accordance with the terms set forth in this Section 6.  No
person shall have any discretion to select which Non-Employee Directors shall
receive Awards or to determine the number of shares of Restricted Stock or Stock
Options to be awarded.  Failure of a Non-Employee Director to achieve and
maintain the stock holding, if any, as set by the Board of Directors will result
in such director being ineligible for an award until such time that the
ownership requirement is satisfied.  Notwithstanding, a Non-Employee Director
who fails to comply with the stock holding requirement shall be granted a cure
period of sixty (60) days within which to resume compliance.  Employee Directors
who cease to be employees of the Company or any Parent or Subsidiary of the
Company but who continue as Directors shall become eligible for Awards as if
they were newly elected Directors, as of the date they cease to be employees.



 
6.2
Shareholder Approval of Plan.  No Awards of Restricted Stock may be made under
this Plan and no Awards of Stock Options may be made unless and until
shareholder approval of this Plan and the Stock Option Plan, as applicable, has
been obtained in accordance with Section 12 hereof.



 
6.3
Annual Award.  Each Non-Employee Director shall be awarded either shares of
Restricted Stock or Stock Options to purchase the Company’s Common Stock (the
“Annual Award”), in an amount determined in accordance with the formula set
forth below, on an annual basis, each time he or she is elected to the Board
(or, if Directors are elected to serve terms longer than one year, as of the
date of each Annual Meeting of Shareholders during that term).  The number of
shares of Restricted Stock awarded shall be equivalent to the result of the
dollar amount of the Award, divided by the Fair Market Value of a share of the
Company’s Common Stock on the Award Date, rounded to the nearest 100
shares.  The number of Stock Options to purchase the Company’s Common Stock
awarded shall be equivalent to the result of the dollar amount of the Award,
divided by the fair value of a Stock Option as determined using an option
pricing model such as the Black-Scholes option pricing model on the Award Date
using an exercise price equal to the Fair Market Value of a share of the
Company’s Common Stock on the Award Date and a maximum term of 10 years, rounded
to the nearest 100 stock options. Notwithstanding the foregoing, the Annual
Award made to any Non-Employee Director elected or appointed to the Board at any
time other than at the Annual Meeting of Shareholders shall be made on the date
of such election or appointment, and shall be equivalent to the product of such
result (before rounding) multiplied by a fraction whose numerator is the number
of days between the date of election or appointment to the Board and the next
Annual Meeting of Shareholders, and whose denominator is 365, which product
shall be rounded to the nearest 100 shares or stock options, as applicable.



 
6.4
Limitations.  If any Annual Award granted under this Plan would cause the number
of shares of Restricted Stock issued pursuant to this Plan or shares subject to
Stock Options under the Stock Option Plan to exceed the maximum aggregate number
permitted hereunder, as provided in Section 3 above, then each such automatic
Award shall be for that number of shares of Restricted Stock or subject to Stock
Options determined by dividing the total number of shares remaining available
for issuance under this Plan by the number of Non-Employee Directors eligible
for grant of an Annual Award on the Award Date. Thereafter, no further Awards
shall be made until such time, if any, as additional shares of Restricted Stock
or shares subject to Stock Options become available under this Plan through
action of the shareholders to increase the number of shares subject to Awards
that may be issued under this Plan, through forfeiture of shares previously
awarded hereunder or under the Stock Option Plan.



7.
VESTING AND FORFEITURE.



 
7.1
Vesting.  Shares of Restricted Stock and Stock Options awarded pursuant to an
Annual Award shall vest in full on the day prior to the date of the regular
Annual Meeting of Shareholders next following such Annual Award (the “Vesting
Date”), if the Non-Employee Director has attended at least 75% of the regularly
scheduled meetings of the Board, in person or by telephone, during that
period.  If a Non-Employee Director does not attend at least 75% of the
regularly scheduled meetings of the Board between the Award Date and Vesting
Date, the shares of Restricted Stock or Stock Options awarded pursuant to that
Annual Award shall be forfeited without having vested. Failure of a Non-Employee
Director to achieve and maintain the stock holding requirement, if any, as set
by the Board of Directors will result in the cessation of vesting of all
unvested shares of Restricted Stock and Stock Options until such time that the
ownership requirement is satisfied. Notwithstanding, a Non-Employee Director who
fails to comply with the stock holding requirement shall be granted a cure
period of sixty (60) days within which to resume compliance.

 
 
4

--------------------------------------------------------------------------------

 

 
 
7.2
Termination of Status as a Director.  If a Director ceases to be a Non-Employee
Director for any reason other than death or disability before his or her last
Annual Award vests, the shares of Restricted Stock or Stock Options awarded
pursuant to that last Annual Award shall be forfeited.




 
7.3
Disability of Director.  Notwithstanding Section 7.1 or Section 7.2 above, if a
Non-Employee Director is unable to continue his or her service as a Director as
a result of his or her permanent and total disability (as defined in
Section 22(e)(3) of the Code), unvested shares of Restricted Stock or Stock
Options awarded pursuant to an Annual Award to such Non-Employee Director shall
become immediately vested.



 
7.4
Death of Director.  In the event of the death of a Non-Employee Director,
unvested shares of Restricted Stock or Stock Options awarded to such
Non-Employee Director shall become vested as of the date of death.  Non-Employee
Directors may designate a beneficiary to whom shares of Restricted Stock or
Stock Options under this Plan may be delivered on his or her death, subject to
such forms, requirements and procedures as the Plan Administrator may establish.



 
7.5
Effect of Merger, Sale of Assets, Liquidation or Dissolution.  In the event of a
merger, consolidation or plan of exchange to which the Company is a party and in
which the Company is not the survivor, or a sale of all or substantially all of
the Company’s assets, or a liquidation or dissolution of the Company, any
unvested shares of Restricted or Stock Options shall vest automatically upon the
closing of such transaction or event.



 
7.6
Certificates.  As soon as practicable after each Award Date, the Company shall
instruct its stock transfer agent to issue and deliver to the Plan Administrator
one or more certificates in the name of  each recipient of an Annual Award
representing shares of Restricted Stock awarded  pursuant thereto on that Award
Date, if applicable.  Each recipient of an Annual Award comprised of Restricted
Stock shall deposit with the Plan Administrator or its designee blank stock
powers, duly executed and otherwise in form satisfactory to the Plan
Administrator, for such Non-Employee Director’s certificate(s).  Alternatively,
the Plan Administrator may hold all shares of Restricted Stock by means of
book-entry registration.  The Plan Administrator shall hold any certificates
representing unvested shares of Restricted Stock and the stock powers related
thereto until the shares of Restricted Stock have been vested in accordance with
this Section 7.  Any certificates representing shares of Restricted Stock that
fail to vest shall be returned to the Company’s stock transfer agent for
cancellation, and the affected recipient of the Award shall execute any
documents reasonably necessary to facilitate the cancellation.  Any certificates
representing vested shares of Restricted Stock shall be delivered to the
relevant Non-Employee Director as soon as practicable after the shares
vest.  Any certificates representing shares of Restricted Stock held by the Plan
Administrator for a Non-Employee Director who has died shall be delivered as
soon as practicable to the decedent’s beneficiary previously designated to the
Plan Administrator in writing by such Non-Employee Director, or if no such
designation exists, to his or her estate.



7.7           Status Before Vesting.


 
(a)
Each recipient of an Annual Award comprised of Restricted Stock shall be a
shareholder of record with respect to all shares of Restricted Stock awarded,
whether or not vested, and shall be entitled to all of the rights of such a
holder, except that the share certificates for Annual Awards comprised of
Restricted Stock shall be held by the Plan Administrator until delivered in
accordance with Section 7.6.

 
 
5

--------------------------------------------------------------------------------

 

 
 
(b)
Any dividend checks or communications to shareholders received by the Plan
Administrator with respect to a certificate held by the Plan Administrator shall
promptly be transmitted to the Non-Employee Director whose name is on the
certificate.



 
(c)
No Non-Employee Director may transfer any interest in unvested shares of
Restricted Stock or in any Stock Options to any person other than the Company.



 
(d)
Each recipient of an Annual Award comprised of Stock Options shall not be a
shareholder of record with respect to the Stock Options awarded, whether or not
vested, and shall not be entitled to any of the rights of such a holder until
such Stock Options are exercised and shares of the Company’s Common Stock are
issued pursuant thereto.



8.
EFFECT OF MERGER, CONSOLIDATION, REORGANIZATION, ETC..  In the event of any
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split or other change in the corporate structure or capitalization affecting the
Company’s present Common Stock, at the time of such event the Board or the Plan
Administrator shall make appropriate adjustments to the number (including the
aggregate number specified in Section 3) and kind of shares to be issued under
this Plan.



9.
SECURITIES REGULATIONS.



 
9.1
Compliance With Applicable Law.  Shares of Restricted Stock or Stock Options
shall not be issued under this Plan unless the issuance and delivery of such
shares pursuant hereto shall comply with all relevant provisions of law,
including, without limitation, any applicable state securities laws, the
Securities Act of 1933, as amended, the Exchange Act, the rules and regulations
promulgated thereunder, applicable laws of foreign countries and other
jurisdictions and the requirements of any quotation service or stock exchange on
which the Company’s Common Stock may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance, including the availability of an exemption from registration for the
issuance and sale of any shares of Restricted Stock hereunder or shares of
Common Stock issued pursuant to the exercise of Stock Options under the Stock
Option Plan.  The inability of the Company to obtain, from any regulatory body
having jurisdiction, the authority deemed by the Company’s counsel to be
necessary for the lawful issuance and sale of any such shares or the
unavailability of an exemption from registration for the issuance and sale of
any such shares shall relieve the Company of any liability with respect to the
non-issuance or sale of such shares as to which such requisite authority shall
not have been obtained.



 
9.2
Investment Representations.  In connection with the issuance of shares of
Restricted Stock under the Plan or pursuant to the exercise of Stock Options
under the Stock Option Plan, the Company may require recipients to represent and
warrant at the time of issuance that such shares are being acquired only for
investment and without any present intention to sell or distribute such shares
if, in the opinion of counsel for the Company, such a representation is required
by any relevant provision of the aforementioned laws.  The Company may place a
stop-transfer order against any such shares on the official stock books and
records of the Company, and a legend may be stamped on stock certificates to the
effect that the shares may not be pledged, sold or otherwise transferred unless
an opinion of counsel is provided (concurred in by counsel for the Company)
stating that such transfer is not in violation of any applicable law or
regulation.  The Company also may require such other action or agreement by
award recipients as may from time to time be necessary to comply with federal
and state securities laws.  NO PROVISION OF THIS PLAN SHALL OBLIGATE THE COMPANY
TO UNDERTAKE REGISTRATION OF SHARES OF RESTRICTED STOCK ISSUED PURSUANT TO THIS
PLAN OR SHARES ISSUED PURSUANT TO THE EXERCISE OF STOCK OPTIONS UNDER THE STOCK
OPTION PLAN.



10.
AMENDMENT AND TERMINATION.



 
10.1
Plan.  Subject to applicable limitations set forth in Nasdaq rules, the Code or
Rule 16b-3, the Board may at any time suspend, amend or terminate this Plan;
provided, however, that the approval of the Company’s shareholders is necessary
within twelve (12) months before or after the adoption by the Board of Directors
of any amendment that will:

 
 
6

--------------------------------------------------------------------------------

 

 
 
(a)
increase the number of shares of Common Stock that are to be reserved for
issuance pursuant to Awards under the Plan;



 
(b)
permit awards to a class of persons other than those now permitted to receive
Awards under the Plan; or



 
(c)
require shareholder approval under applicable law, including Section 16(b) of
the Exchange Act.



 
10.2
Limitations.  Notwithstanding the foregoing, the provisions set forth in
Section 2, Section 5 and Section 6 of this Plan (and any additional Sections of
the Plan that affect terms required to be specified in the Plan by Rule 16b-3)
shall not be amended more than once every six (6) months, other than to comport
with changes in the Code, the Employee Retirement Income Security Act, or the
rules thereunder.



 
10.3
Automatic Termination.  Unless sooner terminated by the Board, this Plan shall
terminate ten (10) years from the date on which this Plan is first adopted by
the Board.  No Award may be made after such termination or during any suspension
of the Plan.  The amendment or termination of the Plan shall not, without the
consent of any Non-Employee Director who then has unvested shares of Restricted
Stock or unvested Stock Options, alter or impair any rights or obligations with
respect to such shares theretofore granted under this Plan or issued under the
Stock Option Plan.



11.
MISCELLANEOUS.



 
11.1
Status as a Director.  Nothing in this Plan or in any Award granted pursuant to
this Plan shall confer on any person any right to continue as a Director of the
Company or to interfere in any way with the right of the Company to terminate
his or her relationship with the Company at any time.  In addition, nothing in
this Plan shall create an obligation on the part of the Board to nominate any
Non-Employee Director for re-election by the shareholders.



 
11.2
Reservation of Shares.  The Company shall, during the term of the Plan, reserve
and keep available such number of shares subject to Awards as shall be
sufficient to satisfy the requirements of this Plan.  Shares subject to awards
under this Plan may either be authorized but unissued shares or previously
issued shares that have been reacquired by the Company.



 
11.3
Plan Expenses.  Any expenses of administering this Plan shall be borne by the
Company.



 
11.4
Indemnification.  In addition to such other rights of indemnification as they
may have as members of the Board of Directors, the members of the Plan
Administrator shall be indemnified by the Company against all costs and expenses
reasonably incurred by them in connection with any action, suit or proceeding to
which they or any of them may be a party by reason of any action taken or
failure to act in connection with the adoption, administration, amendment or
termination of this Plan, and against all amounts paid by them in settlement
thereof (provided such settlement is approved by independent legal counsel
selected by the Company), or paid by them in satisfaction of a judgment in any
such action, suit or proceeding, except a judgment based upon a finding of bad
faith; provided, that upon the institution of any such action, suit or
proceeding, a member of the Plan Administrator shall, in writing, give the
Company notice thereof and an opportunity, at its own expense, to handle and
defend the same before such Plan Administrator member undertakes to handle and
defend it on such member’s own behalf.



 
11.5
Withholding Taxes.  The Company may, at its discretion, require a Non-Employee
Director to pay to the Company at the time of an Annual Award under the Plan,
the amount that the Company deems necessary to satisfy its obligation to
withhold Federal, state or local income, FICA or other taxes incurred by the
reason of such issuance.  Upon or prior to the receipt of shares requiring tax
withholding, a Non-Employee Director may make a written election to have shares
withheld by the Company from the shares otherwise to be received.  The number of
shares so withheld shall have an aggregate Fair Market Value on the date of
issuance sufficient to satisfy the applicable withholding taxes.  The acceptance
of any such election by a Non-Employee Director shall be at the sole discretion
of the Plan Administrator.

 
 
7

--------------------------------------------------------------------------------

 

 
 
11.6
Governing Law.  This Plan and all determinations made and actions taken pursuant
hereto shall be governed by the law of the State of Delaware and construed
accordingly.



 
11.7
No Assignment.  The rights and benefits under this Plan may not be assigned
except for the designation of a beneficiary as provided in Section 7.4.



 
11.8
Award Agreements.  The Plan Administrator is authorized to establish forms of
agreement between the Company and each Non-Employee Director to evidence Awards
under this Plan, and to require execution of such agreements as a condition to
receipt of an Award.



12.
TERM OF THE PLAN. This Plan shall remain in effect until the earlier of:  (i)
the date that no additional shares are available for issuance under the Plan;
(ii) the date that the Plan has been terminated in accordance with Section 10;
or (iii) the close of business on May 25, 2015.  Upon the termination or
expiration of this Plan as provided in this Section 12, no Awards shall be
granted pursuant to the Plan, but any Award theretofore granted may extend
beyond such termination or expiration.



13.
COMPLIANCE WITH SECTION 16 OF THE EXCHANGE ACT.  It is the Company’s intent that
this Plan comply in all respects with Rule 16b-3.  If any provision of this Plan
is found not to be in compliance with such rule and regulations, the provisions
shall be deemed null and void, and the remaining provisions of this Plan shall
continue in full force and effect.  All transactions under this Plan shall be
executed in accordance with the requirements of Section 16 of the Exchange Act
and regulations promulgated thereunder.  The Board may, in its sole discretion,
modify the terms and conditions of this Plan in response to and consistent with
any changes in applicable law, rule or regulation.





*        *        *

 
 8

--------------------------------------------------------------------------------